EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Pall Corporation (the “Company”) on Form 10-Q for the quarterly period ending January 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Eric Krasnoff, Chief Executive Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that to my knowledge: (i) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 14, 2011 /s/ ERIC KRASNOFF Eric Krasnoff Chairman of the Board, Chief Executive Officer and President
